DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 11/18/2020. Claims 1-19 are currently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In ¶ 12 of the specification, “applying a first criteria” should be changed to either “applying a first criterion” or “applying first criteria.”
In ¶¶ 16 and 82 of the specification, the recitations of “a second criteria” should be changed to either “a second criterion” or “second criteria.” Additionally, in ¶ 16, the recitation that “the second criteria is satisfied/met” should be changed to either “the second criterion is satisfied/met” or “the second criteria are satisfied/met.”
In ¶ 33 of the specification, “leader aircraft 18” should be changed to “leader aircraft 14.”
Appropriate correction is required.
Claim Objections
Claims 2-5 and 10-11 are objected to because of the following informalities:
In claim 2, “applying a first criteria” should be replaced with either “applying a first criterion” or “applying first criteria.” If there is one singular first criterion, the grammar of claims 3-5 should be updated to reflect that.
In each of claims 3-4, the first instance of the abbreviation NM should be defined as “nautical miles.”
In claim 10, “applying a second criteria” should be replaced with either “applying a second criterion” or “applying second criteria.” Further, the recitation that “the second criteria is satisfied” should be replaced with either “the second criterion is satisfied” or “the second criteria are satisfied.” If there is one singular second criterion, the grammar of claim 11 should be updated to reflect that.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 10:
Claims 7 and 10 include recitations of “the merge point” and “the split point” which lack antecedent basis, leading to indefiniteness. For examination purposes, claims 7 and 10 have been interpreted as if the recitations of “the merge point” and “the split point” were replaced with “a merge point” and “a split point,” respectively.
	Regarding claim 11:
Since claim 10 is rejected as being indefinite under 35 U.S.C. 112(b), claim 11 is also rejected under 35 U.S.C. 112(b), because of its dependency upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 13, and 18:
Step 1: Claims 1 and 13 are each directed towards a process for pairing two aircraft together to save fuel by adjusting a flight plan of one of the two aircraft. Claim 18 is directed towards a process for pairing two aircraft together to save fuel by creating a flight plan of one of the two aircraft. Each of claims 1, 13, and 18 are directed to one of the four statutory categories.
Step 2A, prong 1: Claims 1, 13, and 18 recite the abstract concept of pairing two aircraft together to save fuel by adjusting a flight plan of one of the two aircraft. This abstract idea is described at least in claims 1, 13, and 18 by the mental process steps of identifying a possible pair of aircraft from a database of aircraft flight plans, modifying the initial flight plan of the follower aircraft to provide a new flight plan/creating an initial flight plan and a new flight plan of the follower aircraft, and determining if there is a trip fuel savings associated with the possible pair of aircraft based on the follower aircraft utilizing the new flight plan instead of the initial flight plan. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally identifying a possible pair of aircraft from a database of aircraft flight plans, modifying the initial flight plan of the follower aircraft to provide a new flight plan/creating an initial flight plan and a new flight plan of the follower aircraft, and determining if there is a trip fuel savings. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.
Nothing in the steps of identifying the possible pair of aircraft from the database, modifying the initial flight plan of the follower aircraft/creating an initial flight plan and a new flight plan of the follower aircraft, and determining if there is a trip fuel savings precludes the idea from practically being performed in the human mind. The claims encompass a human operator mentally performing each of these steps with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claims 1 and 13 each recite a step of replacing the initial flight plan in the database with the new flight plan when there is a trip fuel savings. This step is considered insignificant extra-solution activity, as it amounts to data output which is necessary for performing the abstract idea. This additional step amounts to necessary data gathering/data output wherein all uses of the recited abstract idea require such data gathering/data output (see MPEP 2106.05(g)).
Claim 18 recites a step of updating the database of flights with the new flight plan of the follower aircraft when there is a trip fuel savings. This step is considered insignificant extra-solution activity, as it amounts to data output which is necessary for performing the abstract idea. This additional step amounts to necessary data gathering/data output wherein all uses of the recited abstract idea require such data gathering/data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 13, and 18 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 13, and 18 are not patent-eligible.
Regarding claims 2-12, 14-17, and 19:
Dependent claims 2-4 and 6-11 recite the additional mental process steps listed below:
applying a first criteria to the database of aircraft flight plans to provide the possible pair of aircraft (claim 2)
determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period/determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section/determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section and that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section (claim 3)
determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period/determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have the same general direction/determining that a maximum allowable added travel distance of 700 NM for the follower aircraft is not exceeded/determining that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section (claim 4)
modifying the flight plan of the follower aircraft by adjusting a speed/altitude to reach a point in a fuel savings formation or to fly at the speed and altitude of the leader aircraft from the merge point to the split point (claims 6-7)
modifying the flight plan of the follower aircraft by adjusting a merge point/split point, determining takeoff weights of both the follower aircraft and the leader aircraft (claim 8)
determining a weight of the leader aircraft throughout the initial flight plan of the leader aircraft, determining a weight of the follower aircraft throughout the initial flight plan of the follower aircraft, and determining a weight of the follower aircraft throughout the new flight plan (claim 9)
continuously applying a second criteria between the merge point and the split point (claim 10)
continuously comparing a speed envelope of the leader aircraft with a speed envelope of the follower aircraft making sure that any given Mach number/altitude the follower aircraft and the leader aircraft fly at together is compatible with the respective speed envelopes (claim 11)
These steps fall into the mental processes grouping of abstract ideas as they include a human mentally performing each of the steps with the help of pen and paper. Nothing in any of these steps precludes the idea from practically being performed in the human mind.
Dependent claims 2-12, 14-17, and 19 only recite additional mental process steps, limitations further defining the mental process, and further data output (i.e. replacing the initial flight plan in the database if the second criteria is satisfied and there is a trip fuel savings). These limitations are considered mental process steps and additional steps that amount to necessary data gathering/data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-12, 14-17, and 19 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19-20 of copending Application No. 16/951,896 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below. The underlined portions illustrate the differences between the claims; these differences amount to simply changing whether or not the flight plan of the leader aircraft is adjusted. The claims of related application 16/951,896 specify that both the flight plans of the leader and follower aircraft are adjusted, while the claims of the instant application 16/951,887 only require that one of the two flight plans needs to be adjusted. In another difference between the claims, instant claim 13 specifies that “the new flight plan includes the same waypoints as the initial flight plan of the follower aircraft,” while claim 11 of related application 16/951,896 recites that “at least one of the new flight plans includes at least one new waypoint that is not in the respective initial flight plans.” However, ¶ 111 of related application 16/951,896 specifies that “the present process 100′ includes modifying the initial flight plan of the follower aircraft with new waypoints to go through during its flight, while the waypoints of the leader aircraft are kept the same,” which demonstrates that the quoted limitations of instant claim 11 and related claim 13 could actually be directed to the same concept.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Application: 16/951,896
Instant Application: 16/951,887
1. A process for pairing two aircraft together to save fuel by adjusting the flight plans of the two aircraft, the process comprising: 
          identifying a possible pair of aircraft from a database of aircraft flight plans, the possible pair of aircraft including a leader aircraft and a follower aircraft, each aircraft having an initial flight plan; 
          modifying the initial flight plan of the leader aircraft to provide a new flight plan; 
          modifying the initial flight plan of the follower aircraft to provide a new flight plan, wherein the new flight plan includes a common ground section which overlaps with the new flight plan of the leader aircraft so that the follower aircraft flies in an upwash region of wake vortices of the leader aircraft; 
          determining if there is a net trip fuel savings associated with the possible pair of aircraft based on the leader aircraft utilizing the new flight plan and the follower aircraft utilizing the new flight plan instead of using the initial flight plans; and, 
          when there is a net trip fuel savings, replacing the initial flight plans of both the leader aircraft and the follower aircraft in the database with the new flight plans.
1. A process for pairing two aircraft together to save fuel by adjusting a flight plan of one of the two aircraft, the process comprising: 
          identifying a possible pair of aircraft from a database of aircraft flight plans, the possible pair of aircraft including a leader aircraft and a follower aircraft, each aircraft having an initial flight plan; 


          modifying the initial flight plan of the follower aircraft to provide a new flight plan, wherein the new flight plan includes a common ground section which overlaps with the initial flight plan of the leader aircraft so that the follower aircraft flies in an upwash region of wake vortices of the leader aircraft; 
          determining if there is a trip fuel savings associated with the possible pair of aircraft based on the follower aircraft utilizing the new flight plan instead of the initial flight plan; and, 

          when there is a trip fuel savings, replacing the initial flight plan in the database with the new flight plan.
2. The process of claim 1, wherein identifying a possible pair of aircraft from a database of aircraft flight plans comprises: 
          applying a first criteria to the database of aircraft flight plans to provide the possible pair of aircraft.
2. The process of claim 1, wherein identifying a possible pair of aircraft from a database of aircraft flight plans comprises: 
          applying a first criteria to the database of aircraft flight plans to provide the possible pair of aircraft.
3. The process of claim 2, wherein the first criteria comprise: 
          determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period; or, 
          determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section; or, 
          determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section and that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section; or, 
          a combination thereof.
3. The process of claim 2, wherein the first criteria comprise: 
          determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period; or, 
          determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section; or, 
          determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section and that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section; or, 
          a combination thereof.
4. The process of claim 2, wherein the first criteria comprise: 
          determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period; or, 
          determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have the same general direction; or, 
          determining that a maximum allowable added travel distance of 700 NM for the follower aircraft is not exceeded; or 
          determining that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section, whether the overlapping section is resulting from the follower aircraft's initial flight plan or the new one; or 
          a combination thereof.
4. The process of claim 2, wherein the first criteria comprise: 
          determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period; or, 
          determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have the same general direction; or, 
          determining that a maximum allowable added travel distance of 700 NM for the follower aircraft is not exceeded; or 
          determining that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section, whether the overlapping section is resulting from the follower aircraft's initial flight plan or the new flight plan; or 
          a combination thereof.
5. The process of claim 1, wherein modifying the flight plans of the leader and/or the follower aircraft to provide new flight plans comprises: 
          adjusting a speed, an altitude, or both to reach a point in a fuel savings formation.
6. The process of claim 1, wherein modifying the flight plan of the follower aircraft to provide a new flight plan comprises: 
          adjusting a speed, an altitude, or both to reach a point in a fuel savings formation.
6. The process of claim 1, wherein modifying the flight plans of the leader and/or the follower aircraft to provide new flight plans comprises: 
          adjusting a speed, an altitude, or both to fly at a common speed and altitude with the other aircraft from at least the merge to the split point.
7. The process of claim 1, wherein modifying the flight plan of the follower aircraft to provide a new flight plan comprises: 
          adjusting a speed, an altitude, or both to fly at the speed and altitude of the leader aircraft from the merge to the split point.
7. The process of claim 1, wherein modifying the flight plans of the leader and/or follower aircraft to provide new flight plans comprises: 
          adjusting a merge point, a split point, or both, the merge point representing an initial waypoint in the common ground section and the split point representing a final waypoint in the common ground section.
8. The process of claim 1, wherein modifying the flight plan of the follower aircraft to provide a new flight plan comprises: 
          adjusting a merge point, a split point, or both, the merge point representing an initial waypoint in the common ground section and the split point representing a final waypoint in the common ground section.
8. The process of claim 1, wherein determining if there is a fuel savings associated with the possible pair of aircraft comprises: 
          determining takeoff weights of both the follower aircraft and the leader aircraft; 
          determining a weight of the leader aircraft throughout the initial flight plan of the leader aircraft; 
          determining a weight of the leader aircraft throughout the new flight plan of the leader aircraft; 
          determining a weight of the follower aircraft throughout the initial flight plan of the follower aircraft; and, 
          determining a weight of the follower aircraft throughout the new flight plan.
9. The process of claim 1, wherein determining if there is a fuel savings associated with the possible pair of aircraft comprises: 
          determining takeoff weights of both the follower aircraft and the leader aircraft; 
          determining a weight of the leader aircraft throughout the initial flight plan of the leader aircraft; 



          determining a weight of the follower aircraft throughout the initial flight plan of the follower aircraft; and, 
          determining a weight of the follower aircraft throughout the new flight plan.
9. The process of claim 1, further comprising: 
          continuously applying a second criteria between the merge and the split point and then if the second criteria is satisfied and there is a net trip fuel savings, replacing the initial flight plans in the database with the new flight plans.
10. The process of claim 1, further comprising: 
          continuously applying a second criteria between the merge and the split point and then if the second criteria is satisfied and there is a trip fuel savings, replacing the initial flight plan in the database with the new flight plan.
10. The process of claim 9, wherein the second criteria comprise: 
          continuously comparing the speed envelope of the leader aircraft with the speed envelope of the follower aircraft making sure that any given Mach number and/or altitude the leader aircraft and the follower aircraft fly at together is compatible with their respective flyable domains of speed and altitude.
11. The process of claim 10, wherein the second criteria comprise: 
          continuously comparing a speed envelope of the leader aircraft with a speed envelope of the follower aircraft making sure that any given Mach number and/or altitude the follower aircraft and the leader aircraft fly at together is compatible with the respective speed envelopes.
11. A process for pairing two aircraft together to save fuel by adjusting the flight plans of two aircraft, the process comprising: 
          identifying a possible pair of aircraft from a database of aircraft flight plans, the possible pair of aircraft including a leader aircraft and a follower aircraft, each aircraft having an initial flight plan, and each initial flight plan having a plurality of waypoints along the flight plan; 
          modifying the initial flight plan of the leader aircraft to provide a new flight plan; wherein the new flight plan of the leader aircraft includes at least one new waypoint that is not in the initial flight plan of the leader aircraft; 
          modifying the initial flight plan of the follower aircraft to provide a new flight plan, wherein the new flight plan includes a common ground section which overlaps with the new flight plan of the leader aircraft so that the follower aircraft flies in an upwash region of the wake vortices of the leader aircraft, and wherein at least one of the new flight plans includes at least one new waypoint that is not in the respective initial flight plans; 
          determining if there is a net trip fuel savings associated with the possible pair of aircraft based on both of the aircraft utilizing the new flight plans instead of the respective initial flight plans; and, 
          when there is a net trip fuel savings, replacing the initial flight plans in the database with the new flight plans.
13. A process for pairing two aircraft together to save fuel by adjusting a flight plan of one of the two aircraft, the process comprising: 
          identifying a possible pair of aircraft from a database of aircraft flight plans, the possible pair of aircraft including a leader aircraft and a follower aircraft, each aircraft having an initial flight plan, and each initial flight plan having a plurality of waypoints along the flight plan; 





          modifying the initial flight plan of the follower aircraft to provide a new flight plan, wherein the new flight plan includes a common ground section which overlaps with the initial flight plan of the leader aircraft so that the follower aircraft flies in an upwash region of wake vortices of the leader aircraft, and wherein the new flight plan includes the same waypoints as the initial flight plan of the follower aircraft; 

          determining if there is a trip fuel savings associated with the possible pair of aircraft based on the follower aircraft utilizing the new flight plan instead of the initial flight plan; and, 
          when there is a trip fuel savings, replacing the initial flight plan in the database with the new flight plan.
12. The process of claim 11, wherein the new flight plan of the follower aircraft includes the at least one new waypoint that is not in the initial flight plan of the follower aircraft.
14. The process of claim 13, wherein the new flight plan includes at least one new waypoint that is not in the initial flight plan of the follower aircraft.
13. The process of claim 12, wherein the common ground section includes a merge point at a beginning and a split point at an end, and 
          wherein the merge point is based on a new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.
15. The process of claim 14, wherein the common ground section includes a merge point at a beginning and a split point at an end, and 
          wherein the merge point is based on a new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.
14. The process of claim 12, wherein the common ground section includes a merge point at a beginning and a split point at an end, and 
          wherein the split point is based on a new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.
16. The process of claim 14, wherein the common ground section includes a merge point at a beginning and a split point at an end, and 
          wherein the split point is based on a new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.
15. The process of claim 12, wherein the common ground section includes a merge point at a beginning and a split point at an end, 
          wherein the split point is based on a first new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft, and 
          wherein the merge point is based on a second new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.
17. The process of claim 14, wherein the common ground section includes a merge point at a beginning and a split point at an end, 
          wherein the split point is based on a first new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft, and 
          wherein the merge point is based on a second new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.
19. A process for pairing two aircraft together to save fuel by creating the flight plans of the two aircraft, the process comprising: 
          identifying a possible pair of aircraft from a database of flights, the possible pair of aircraft including a leader aircraft and a follower aircraft; 
          creating an initial flight plan of the leader aircraft and an initial flight plan of the follower aircraft; 
          creating a new flight plan of the follower aircraft, wherein the new flight plan of the follower aircraft includes a common ground section which overlaps with the flight plan of the leader aircraft so that the follower aircraft flies in an upwash region of the wake vortices of the leader aircraft; 
          determining if there is a net trip fuel savings associated with the possible pair of aircraft based on the leader aircraft utilizing the new flight plan and the follower aircraft utilizing the new flight plan instead of the respective initial flight plans; and, 

          when there is a net trip fuel savings, updating the database of flights with the new flight plan of the follower aircraft and the new flight plan of the leader aircraft.
18. A process for pairing two aircraft together to save fuel by creating a flight plan of one of the two aircraft, the process comprising: 
          identifying a possible pair of aircraft from a database of flights, the possible pair of aircraft including a leader aircraft and a follower aircraft, the leader aircraft having an initial flight plan; 
          creating an initial flight plan of the follower aircraft; 
          creating a new flight plan of the follower aircraft, wherein the new flight plan of the follower aircraft includes a common ground section which overlaps with the initial flight plan of the leader aircraft so that the follower aircraft flies in an upwash region of wake of the leader aircraft; 
          determining if there is a trip fuel savings associated with the possible pair of aircraft based on the follower aircraft utilizing the new flight plan instead of the initial flight plan; and, 


          when there is a trip fuel savings, updating the database of flights with the new flight plan of the follower aircraft.
20. The process of claim 19, wherein the initial flight plan of the follower aircraft, the initial flight plan of the leader aircraft, or both are based on a past flight plan or a past flight.
19. The process of claim 18, wherein the initial flight plan of the follower aircraft is based on a past flight plan or a past flight.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aldarwish et al. (US 2020/0033892 A1), hereinafter Aldarwish.
Regarding claim 1:
		Aldarwish discloses the following limitations:
“A process for pairing two aircraft together to save fuel by adjusting a flight plan of one of the two aircraft, the process comprising: identifying a possible pair of aircraft from a database of aircraft flight plans, the possible pair of aircraft including a leader aircraft and a follower aircraft, each aircraft having an initial flight plan.” (See at least Aldarwish ¶ 40: “In some embodiments, the slave autonomous aircraft 204 may be configured to track the movement of the master autonomous aircraft 204 and fly in a predetermined formation. The master autonomous aircraft 204 may include the predetermined formation in the CFD model such that the master autonomous aircraft 204 determines the optimal position of the formation relative to the aircraft 100 and adjusts the flight pattern of the master autonomous aircraft 204 accordingly.” The master and slave aircraft correspond to the claimed “leader aircraft” and “follower aircraft,” respectively.)
“modifying the initial flight plan of the follower aircraft to provide a new flight plan, wherein the new flight plan includes a common ground section which overlaps with the initial flight plan of the leader aircraft so that the follower aircraft flies in an upwash region of wake vortices of the leader aircraft.” (See at least Aldarwish ¶ 29: “the autonomous aircraft 204 may continuously alter its position relative to the aircraft 100 to maintain the aircraft 100 in an optimal location within the upwash of the autonomous aircraft 204... Once the optimal position is determined in action 306, the autonomous aircraft 204 may adjust its position relative to the aircraft 100 such that the autonomous aircraft 204 is positioned in the optimal position.”)
“determining if there is a trip fuel savings associated with the possible pair of aircraft based on the follower aircraft utilizing the new flight plan instead of the initial flight plan; and, when there is a trip fuel savings, replacing the initial flight plan in the database with the new flight plan.” (See at least Aldarwish ¶¶ 32 and 50: “each time the CFD models run the control system calculation may adjust the flight path of the autonomous aircraft 204 to reflect any changes in the optimal position,” where “the optimal position may be… configured to optimize a measured parameter such as, power output, fuel consumption, drag, etc.”)
	Regarding claim 2:
Aldarwish discloses the “process of claim 1,” and Aldarwish further discloses “wherein identifying a possible pair of aircraft from a database of aircraft flight plans comprises: applying a first criteria to the database of aircraft flight plans to provide the possible pair of aircraft.” (See at least Aldarwish ¶¶ 39-40: “The master autonomous aircraft 204 may run the CFD model accounting for each autonomous aircraft 204 and send positioning information to each autonomous aircraft 204 through wireless communication. In some embodiments, each autonomous aircraft 204 may include on-board sensors for determining air conditions surrounding each autonomous aircraft 204. The information from each sensor may be communicated to the master autonomous aircraft 204 and incorporated into the CFD model. In some embodiments, the master autonomous aircraft 204 may determine atmospheric conditions with a weather radar system independently from any sensor information on the slave autonomous aircraft 204. In some embodiments, the slave autonomous aircraft 204 may be configured to track the movement of the master autonomous aircraft 204 and fly in a predetermined formation. The master autonomous aircraft 204 may include the predetermined formation in the CFD model such that the master autonomous aircraft 204 determines the optimal position of the formation relative to the aircraft 100 and adjusts the flight pattern of the master autonomous aircraft 204 accordingly.” This demonstrates that the identified pair of aircraft must include an aircraft capable of acting as a master aircraft and at least one aircraft capable of acting as a slave aircraft; it appears that the master aircraft should be able to implement the CFD model, wirelessly communicate instructions to the slave aircraft, and can be required to have a weather radar system and certain sensors, and the slave aircraft should be able to track the movement of the master aircraft and can be required to have certain sensors. Any of these requirements could correspond to the claimed first criteria.)
	Regarding claim 3:
Aldarwish discloses the “process of claim 2,” and Aldarwish further discloses “wherein the first criteria comprise: determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period; or, determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section; or, determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section and that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section; or, a combination thereof.” (See at least Aldarwish ¶ 40: “the slave autonomous aircraft 204 may be configured to track the movement of the master autonomous aircraft 204 and fly in a predetermined formation. The master autonomous aircraft 204 may include the predetermined formation in the CFD model such that the master autonomous aircraft 204 determines the optimal position of the formation relative to the aircraft 100 and adjusts the flight pattern of the master autonomous aircraft 204 accordingly.” The master and slave aircraft flying in a formation implies that they must fly together “at the same time for a certain time period” as recited in the claim.)
Note that under the broadest reasonable interpretation (BRI) of claim 3, consistent with the specification, the first criteria comprising “determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period; or, determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section; or, determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have an overlapping section and that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section; or, a combination thereof” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 4:
Aldarwish discloses the “process of claim 2,” and Aldarwish further discloses “wherein the first criteria comprise: determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period; or, determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have the same general direction; or, determining that a maximum allowable added travel distance of 700 NM for the follower aircraft is not exceeded; or determining that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section, whether the overlapping section is resulting from the follower aircraft's initial flight plan or the new flight plan; or a combination thereof.” (See at least Aldarwish ¶ 40; the master and slave aircraft flying in a formation implies that they must fly together “at the same time for a certain time period” as recited in the claim.)
Note that under the BRI of claim 4, consistent with the specification, the first criteria comprising “determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period; or, determining that the initial flight plan of the leader aircraft and the initial flight plan of the follower aircraft have the same general direction; or, determining that a maximum allowable added travel distance of 700 NM for the follower aircraft is not exceeded; or determining that the two aircraft are not further than 300 NM apart at a beginning of the overlapping section, whether the overlapping section is resulting from the follower aircraft's initial flight plan or the new flight plan; or a combination thereof” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “determining that the leader aircraft and the follower aircraft are both airborne at the same time for a certain time period” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 5:
Aldarwish discloses the “process of claim 2,” and Aldarwish further discloses “wherein the first criteria comprise: types of the leader aircraft and the follower aircraft; or, airlines of the leader aircraft and the follower aircraft; or, airline preferences for pairing choices; or, a combination thereof.” (See at least Aldarwish ¶ 40: “the slave autonomous aircraft 204 may be configured to track the movement of the master autonomous aircraft 204 and fly in a predetermined formation. The master autonomous aircraft 204 may include the predetermined formation in the CFD model such that the master autonomous aircraft 204 determines the optimal position of the formation relative to the aircraft 100 and adjusts the flight pattern of the master autonomous aircraft 204 accordingly.” Identifying an aircraft that can act as a master aircraft and at least one other aircraft that can act as a slave aircraft teaches to impose a criterion for required types of leader and follower aircraft as claimed.)
Note that under the BRI of claim 5, consistent with the specification, the first criteria comprising “types of the leader aircraft and the follower aircraft; or, airlines of the leader aircraft and the follower aircraft; or, airline preferences for pairing choices; or, a combination thereof” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the first criteria comprising “types of the leader aircraft and the follower aircraft” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 6:
Aldarwish discloses the “process of claim 1,” and Aldarwish further discloses “wherein modifying the flight plan of the follower aircraft to provide a new flight plan comprises: adjusting a speed, an altitude, or both to reach a point in a fuel savings formation.” (See at least Aldarwish ¶ 45: “The algorithms may produce data such as positional data (e.g., distance, vectors, velocities, altitude, etc.), flight path corrections (e.g., yaw, pitch, roll, speed, etc.), imaging data (e.g., models, overlays, etc.), control instructions (e.g., computer readable instructions, etc.), and/or other forms of data.” This at least teaches to adjust the speed of the follower aircraft to reach a desired point in the fuel savings formation.)
Note that under the BRI of claim 6, consistent with the specification, the modification of the flight plan comprising “adjusting a speed, an altitude, or both” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “adjusting a speed” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 12:
Aldarwish discloses the “process of claim 1,” and Aldarwish further discloses “wherein the database is updated automatically based on a preselected preference.” (See at least Aldarwish ¶¶ 35-37: “In some embodiments, the CFD model may be run based on known atmospheric conditions on a separate computer. The results of the CFD model may then be input into the autonomous aircraft 204 as a baseline for the optimal position with the only optimization running aboard the autonomous aircraft 204 being based on the input from the sensors on the aircraft 100. For example, the optimization may be a feedback loop (e.g., step and wait, PID loop, etc.) configured to minimize a sensor reading from the aircraft such as, thrust, air resistance, drag, etc.” The minimization of any of the thrust, air resistance, or drag corresponds to the claimed “preselected preference.”)
Regarding claim 18:
		Aldarwish discloses the following limitations:
“A process for pairing two aircraft together to save fuel by creating a flight plan of one of the two aircraft, the process comprising: identifying a possible pair of aircraft from a database of flights, the possible pair of aircraft including a leader aircraft and a follower aircraft, the leader aircraft having an initial flight plan.” (See at least Aldarwish ¶ 40.)
“creating an initial flight plan of the follower aircraft.” (See at least Aldarwish ¶¶ 35 and 39: “In some embodiments, the CFD [(computational fluid dynamic)] model may be used for an initial optimal position which may then be continuously adjusted based on input from the sensors on the aircraft 100… The results of the CFD model may then be input into the autonomous aircraft 204 as a baseline for the optimal position with the only optimization running aboard the autonomous aircraft 204 being based on the input from the sensors on the aircraft 100.” Further, “The master autonomous aircraft 204 may run the CFD model accounting for each autonomous aircraft 204 and send positioning information to each autonomous aircraft 204 through wireless communication.”)
“creating a new flight plan of the follower aircraft, wherein the new flight plan of the follower aircraft includes a common ground section which overlaps with the initial flight plan of the leader aircraft so that the follower aircraft flies in an upwash region of wake of the leader aircraft.” (See at least Aldarwish ¶ 29.)
“determining if there is a trip fuel savings associated with the possible pair of aircraft based on the follower aircraft utilizing the new flight plan instead of the initial flight plan; and, when there is a trip fuel savings, updating the database of flights with the new flight plan of the follower aircraft.” (See at least Aldarwish ¶¶ 32 and 50.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aldarwish as applied to claim 1 above, and further in view of Blake et al. (the journal article “Surfing aircraft vortices for energy”), hereinafter Blake.
Regarding claim 7:
Aldarwish discloses the “process of claim 1,” and Aldarwish further discloses “wherein modifying the flight plan of the follower aircraft to provide a new flight plan comprises: adjusting a speed, an altitude, or both to fly at the speed and altitude of the leader aircraft.” (See at least Aldarwish ¶ 65: “In some embodiments, the autonomous aircraft 204 may include micro jet engines configured to enable the autonomous aircraft 204 to at least match cruising speed, altitude, etc. with the aircraft 100.”)
Aldarwish does not explicitly disclose that the flight plan is modified so that the follower aircraft flies with the leader aircraft “from the merge to the split point.” However, it would have been obvious to implement a merge point and a split point as part of the flight plan; moreover, Blake does explicitly teach this limitation. (See at least Blake p. 34 last paragraph and FIG. 9 reproduced below: “The initial studies presented here assume that the aircraft takeoff and depart from common locations, that the aircraft rendezvous after they finish climbing to their initial cruise altitude, and that the aircraft split formation at the beginning of their descent.” The rendezvous point shown in FIG. 9 corresponds to the claimed “merge point.”)

    PNG
    media_image1.png
    667
    1202
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by defining a rendezvous point and a split point as taught by Blake, because this modification amounts to the combination of prior art elements according to known methods to yield predictable results. Further, defining rendezvous and split points allows for a specific and detailed analysis of the fuel savings associated with the flight (see at least Blake p. 37).
Regarding claim 8:
Aldarwish discloses the “process of claim 1,” but does not explicitly disclose “wherein modifying the flight plan of the follower aircraft to provide a new flight plan comprises: adjusting a merge point, a split point, or both, the merge point representing an initial waypoint in the common ground section and the split point representing a final waypoint in the common ground section.” However, Blake does teach this limitation. (See at least Blake p. 34 last paragraph, p. 37 second and third paragraphs, and FIG. 9, which disclose to modify the points associated with the origin locations. This necessarily means that at least the rendezvous point is also modified since the rendezvous point is at the location when the aircraft finish climbing to their initial cruise altitude. FIG. 9 illustrates that the rendezvous point represents an initial waypoint in the common ground section, and the split point represents a final waypoint in the common ground section.)
Note that under the BRI of claim 8, consistent with the specification, the modification of the flight plan comprising “adjusting a merge point, a split point, or both” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “adjusting a merge point” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by adjusting the waypoints of the flight plans as taught by Blake, because this modification allows for a specific and detailed analysis of the fuel savings associated with the different flight possibilities (see at least Blake p. 37).
Regarding claim 10:
Aldarwish discloses the “process of claim 1,” and Aldarwish further discloses the process “further comprising: continuously applying a second criteria… and then if the second criteria is satisfied and there is a trip fuel savings, replacing the initial flight plan in the database with the new flight plan.” (See at least Aldarwish ¶¶ 29 and 35-37: “the autonomous aircraft 204 may continuously alter its position relative to the aircraft 100 to maintain the aircraft 100 in an optimal location within the upwash of the autonomous aircraft 204.” Further, “the CFD model may be used for an initial optimal position which may then be continuously adjusted based on input from the sensors on the aircraft 100 such that the autonomous aircraft 204 only runs the CFD model one time. In some embodiments, the CFD model may be run based on known atmospheric conditions on a separate computer. The results of the CFD model may then be input into the autonomous aircraft 204 as a baseline for the optimal position with the only optimization running aboard the autonomous aircraft 204 being based on the input from the sensors on the aircraft 100. For example, the optimization may be a feedback loop (e.g., step and wait, PID loop, etc.) configured to minimize a sensor reading from the aircraft such as, thrust, air resistance, drag, etc.” Also, “In some embodiments, aircraft regulations may limit the allowable distance between the autonomous aircraft 204 and the aircraft 100. If the optimal position is within a distance that is prohibited by regulation the autonomous aircraft 204 may select the best position that is not in a prohibited region.” This requirement for the autonomous aircraft to remain in the allowable distance corresponds to the claimed “second criteria.”)
As discussed regarding claim 7 above, Aldarwish does not explicitly teach to define the flight plan in terms of “the merge and the split point,” but Blake does teach this limitation. (See at least Blake p. 34 last paragraph and FIG. 9.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by defining a rendezvous point and a split point as taught by Blake, because this modification amounts to the combination of prior art elements according to known methods to yield predictable results. Further, defining rendezvous and split points allows for a specific and detailed analysis of the fuel savings associated with the flight (see at least Blake p. 37).
Regarding claim 13:
		Aldarwish discloses the following limitations:
“A process for pairing two aircraft together to save fuel by adjusting a flight plan of one of the two aircraft, the process comprising: identifying a possible pair of aircraft from a database of aircraft flight plans, the possible pair of aircraft including a leader aircraft and a follower aircraft, each aircraft having an initial flight plan.” (See at least Aldarwish ¶ 40.)
“modifying the initial flight plan of the follower aircraft to provide a new flight plan, wherein the new flight plan includes a common ground section which overlaps with the initial flight plan of the leader aircraft so that the follower aircraft flies in an upwash region of wake vortices of the leader aircraft.” (See at least Aldarwish ¶ 29.)
“determining if there is a trip fuel savings associated with the possible pair of aircraft based on the follower aircraft utilizing the new flight plan instead of the initial flight plan; and, when there is a trip fuel savings, replacing the initial flight plan in the database with the new flight plan.” (See at least Aldarwish ¶¶ 32 and 50.)
The following limitations are not explicitly disclosed by Aldarwish, but are taught by Blake:
“and each initial flight plan having a plurality of waypoints along the flight plan.” (See at least Blake FIG. 9, which illustrates that the solo route for each aircraft includes at least a waypoint at an origin base and a waypoint at the common destination.)
“and wherein the new flight plan includes the same waypoints as the initial flight plan of the follower aircraft.” (See at least Blake FIG. 9, which illustrates that the modified flight plans include the solo routes’ same waypoints at the origin bases and common destination.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by defining the flight plans in terms of waypoints and including some of the same waypoints in the initial and new flight plans as taught by Blake, because this modification amounts to the combination of prior art elements according to known methods to yield predictable results. Further, defining the flight plans in terms of waypoints and including some of the same waypoints in each flight plan allows for a specific and detailed analysis of the fuel savings associated with the flight (see at least Blake p. 37).
	Regarding claim 14:
Aldarwish in combination with Blake discloses the “process of claim 13,” and Blake further discloses “wherein the new flight plan includes at least one new waypoint that is not in the initial flight plan of the follower aircraft.” (See at least Blake p. 34 last paragraph and FIG. 9: “The initial studies presented here assume that the aircraft takeoff and depart from common locations, that the aircraft rendezvous after they finish climbing to their initial cruise altitude, and that the aircraft split formation at the beginning of their descent.” The rendezvous point and split point are both new waypoints that are not part of the initial flight plan of the follower aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by defining a new waypoint as part of the new flight plan as taught by Blake, because this modification amounts to the combination of prior art elements according to known methods to yield predictable results. Further, including new waypoints such as the rendezvous point and split point allows for a specific and detailed analysis of the fuel savings associated with the flight (see at least Blake p. 37).
Regarding claim 15:
Aldarwish in combination with Blake discloses the “process of claim 14,” and Blake further discloses the following limitations:
“wherein the common ground section includes a merge point at a beginning and a split point at an end.” (See at least Blake p. 34 last paragraph and FIG. 9: “The initial studies presented here assume that the aircraft takeoff and depart from common locations, that the aircraft rendezvous after they finish climbing to their initial cruise altitude, and that the aircraft split formation at the beginning of their descent.” The rendezvous point shown in FIG. 9 corresponds to the claimed “merge point.”)
“and wherein the merge point is based on a new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.” (See at least Blake FIG. 9, which illustrates that the rendezvous point is a new waypoint that is not included in the solo route of the follower aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by defining a rendezvous point and a split point as part of the new flight plan as taught by Blake, because this modification amounts to the combination of prior art elements according to known methods to yield predictable results. Further, defining rendezvous and split points allows for a specific and detailed analysis of the fuel savings associated with the flight (see at least Blake p. 37).
	Regarding claim 16:
Aldarwish in combination with Blake discloses the “process of claim 14,” and Blake further discloses the following limitations:
“wherein the common ground section includes a merge point at a beginning and a split point at an end.” (See at least Blake p. 34 last paragraph and FIG. 9.)
“and wherein the split point is based on a new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.” (See at least Blake FIG. 9, which illustrates that the split point is a new waypoint that is not included in the solo route of the follower aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by defining a rendezvous point and a split point as part of the new flight plan as taught by Blake, because this modification amounts to the combination of prior art elements according to known methods to yield predictable results. Further, defining rendezvous and split points allows for a specific and detailed analysis of the fuel savings associated with the flight (see at least Blake p. 37).
	Regarding claim 17:
Aldarwish in combination with Blake discloses the “process of claim 14,” and Blake further discloses the following limitations:
“wherein the common ground section includes a merge point at a beginning and a split point at an end.” (See at least Blake p. 34 last paragraph and FIG. 9.)
“wherein the split point is based on a first new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.” (See at least Blake FIG. 9, which illustrates that the split point is a new waypoint that is not included in the solo route of the follower aircraft.)
“and wherein the merge point is based on a second new waypoint from the at least one new waypoint that is not in the initial flight plan of the follower aircraft.” (See at least Blake FIG. 9, which illustrates that the rendezvous point is a new waypoint that is not included in the solo route of the follower aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by defining a rendezvous point and a split point as part of the new flight plan as taught by Blake, because this modification amounts to the combination of prior art elements according to known methods to yield predictable results. Further, defining rendezvous and split points allows for a specific and detailed analysis of the fuel savings associated with the flight (see at least Blake p. 37).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aldarwish as applied to claim 1 above, and further in view of Okolo et al. (the article “Benefits of Formation Flight of Extended Duration Considering Fuel Burn”), hereinafter Okolo.
Regarding claim 9:
Aldarwish discloses the “process of claim 1,” but does not specifically disclose “wherein determining if there is a fuel savings associated with the possible pair of aircraft comprises: determining takeoff weights of both the follower aircraft and the leader aircraft; determining a weight of the leader aircraft throughout the initial flight plan of the leader aircraft; determining a weight of the follower aircraft throughout the initial flight plan of the follower aircraft; and, determining a weight of the follower aircraft throughout the new flight plan.” However, Okolo does teach these limitations. (See at least Okolo Abstract and p. 7 last paragraph: “As an aircraft flies, it generates wingtip vortices that a trail aircraft, within the wake, can utilize for fuel-saving benefits. The strength of the wingtip vortices generated by the lead depend on the weight of the lead aircraft.” Further, “Beginning with the starting weight of the lead aircraft, the weight of the lead every two hours as it burns fuel is obtained for a theoretical eight-hour flight with fuel burned at a constant rate. This yields five different weight configurations: the starting weight and the weights at four two-hour increments. The trail and lead aircraft weights are set to equal these five weights and the dynamic sweet spot analysis is carried out.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by considering the weight of the aircraft throughout their flight plans as taught by Okolo, because “As an aircraft flies, it generates wingtip vortices that a trail aircraft, within the wake, can utilize for fuel-saving benefits. The strength of the wingtip vortices generated by the lead depend on the weight of the lead aircraft.” (See at least Okolo Abstract.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aldarwish in view of Blake as applied to claim 10 above, and further in view of Bousquet et al. (US 2016/0071421 A1), hereinafter Bousquet.
Regarding claim 11:
Aldarwish in combination with Blake discloses the “process of claim 10,” but does not specifically disclose “wherein the second criteria comprise: continuously comparing a speed envelope of the leader aircraft with a speed envelope of the follower aircraft making sure that any given Mach number and/or altitude the follower aircraft and the leader aircraft fly at together is compatible with the respective speed envelopes.” However, Bousquet does teach this limitation. (See at least Bousquet ¶ 29: “the altitude, the range between the first aircraft and the second aircraft, the speed and the flight envelope of both the first aircraft and the second aircraft may be displayed on the display of the first aircraft. In this manner, the displayed information about the flight characteristics, e.g. the operating data of the first and/or the second aircraft, may help the pilot to adapt the flight characteristics, e.g. operating data, of the first aircraft to the flight characteristics of the second aircraft.” This disclosure at least teaches to make sure that the altitude is compatible with the flight envelopes as claimed.)
Note that under the BRI of claim 11, consistent with the specification, “making sure that any given Mach number and/or altitude the follower aircraft and the leader aircraft fly at together is compatible with the respective speed envelopes” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the altitude of the aircraft has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish in combination with Blake by making sure that the aircraft fly at an altitude that is compatible with their flight envelopes as taught by Bousquet, because “the speed of the first aircraft may [be] adapted to the speed of the second aircraft which may be necessary if the capabilities or the performance of the second aircraft is limited.” (See at least Bousquet ¶ 18.)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aldarwish as applied to claim 18 above, and further in view of Tran (US 10,860,115 B1).
Regarding claim 19:
Aldarwish discloses the “process of claim 18,” but does not specifically disclose “wherein the initial flight plan of the follower aircraft is based on a past flight plan or a past flight.” However, Tran does teach this limitation. (See at least Tran col. 34 ll. 1-9 and col. 37 ll. 41-48, which disclose that for a method in which aerial “vehicles can be organized into a V formation (sometimes called a skein) is the symmetric V-shaped formation for Drag Reduction and Fuel Saving where all the cars except the first drive in the upwash from the wingtip vortices of the car ahead,” “a neural network is trained to generate flight plans from historical data, and such generated plans can be used to approve the flight based on cost factors, among others.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process disclosed by Aldarwish by creating the flight plan based on a historical flight plan as taught by Tran, because with this modification, a neural network can generate the flight plan to comply with certain cost factors based on the historical data. (See at least Tran col. 34 ll. 1-9.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The research report “Fuel Reduction for the Mobility Air Forces” by Mouton et al. teaches that an aircraft formation can experience significant fuel savings by having the trailing aircraft fly in the upwash section of the leading aircraft. This type of formation in which the trailing aircraft flies in the lift-inducing vortices behind the leading aircraft is called “vortex surfing.”
Chaubey et al. (US 2020/0211069 A1) Abstract discloses a system that “identifies flight plan change options associated with a potential cost savings over the actual cost, wherein the flight plan change options comprise potential modifications to the flight plan to complete the flight,” where the cost could be related to fuel consumption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662          


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662